Howe, J.
The question to be decided in this case is whether a bond furnished for a suspensive appeal is lawful and operative when executed by two or more sureties who bind themselves each for a stated sum or portion of the bond. The aggregate amount of the respective sums being the full amount required by law.
This question was discussed and determined in the affirmative in the case of Bastable’s Heirs v. Succession of Denegre, decided on motion to dismiss in June, 1863, but which has not yet boon reported' for the reason that the cause has not yet been tried on the merits. We adhere to the opinion expressed in that case, and are therefore constrained to decide that the writ demanded herein must issue.
*444It is therefore ordered that a writ of prohibition be issued as prayed for, directing the respondent to proceed no further in the ease of M. Marinoni v. The Pelican Mutual Insurance Company of New Orleans.